Citation Nr: 0825813	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-18 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1970.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).


FINDING OF FACT

The medical evidence of record shows that the veteran's 
diabetes mellitus is manifested by symptoms requiring insulin 
and a restricted diet.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication, letters dated 
in March 2004 and June 2004 satisfied the duty to notify 
provisions.  An additional letter was also provided to the 
veteran in April 2006, after which the claim was 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records, VA medical treatment records, and indicated 
private medical records have been obtained.  A VA examination 
was provided to the veteran in connection with his claim.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the veteran's claim, because the appeal of 
this issue is based on the assignment of an initial 
evaluation following an initial award of service connection 
for diabetes mellitus.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Instead, evidence contemporaneous with the claim 
and the initial rating decision are most probative of the 
degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous."  Fenderson, 12 
Vet. App. at 126.  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, staged ratings may be 
assigned for separate periods of time.  Id.

Service connection for diabetes mellitus was granted by a 
September 2004 rating decision and a 20 percent evaluation 
was assigned under 38 C.F.R. § 4.119, Diagnostic Code 7913, 
effective January 5, 2004.

A July 2001 private medical report stated that the veteran 
had steroid induced hyperglycemia.  An August 2001 private 
medical report stated that the veteran had developed 
hyperglycemia.  A September 2001 private medical report 
stated that the veteran was taking insulin for his diabetes 
mellitus.

A January 2002 private medical report stated that the veteran 
had insulin-dependent diabetes mellitus, but that he was 
temporarily off of insulin.  A July 2002 private hospital 
discharge report after a myocardial revascularization stated 
that the veteran was "advanced to a general diabetic diet."  
The diet was specified as a low fat, low cholesterol, and low 
sodium diabetic diet.  A September 2002 private medical 
report stated that the veteran had noninsulin-dependent 
diabetes mellitus.

A February 2003 private medical report stated that the 
veteran had noninsulin-dependent diabetes mellitus.  An 
August 2003 private medical report noted the veteran was seen 
for follow-up for his focal glomeruloscerosis, with nephrotic 
syndrome, chronic edema, and diabetes mellitus, Type II.  It 
was noted that the veteran's knees had been problematic and 
recently had athrocenteses.  The veteran complained of lack 
of energy and "continues on work restrictions" and the 
diabetes was "under fair control."

A February 2004 private medical report noted the veteran was 
seen for follow-up for his focal glomeruloscerosis, with 
nephrotic syndrome, chronic edema, and diabetes mellitus, 
Type II.  The veteran reported a lack of energy and it was 
noted that the veteran continued to work on a "light 
schedule."  It was also noted that the veteran had 
experienced severe hypotension and tachycardia requiring 
transportation to the emergency room.  In accordance thereto, 
a February 2004 prescription from a private nephrologist 
stated that the veteran "[m]ay work 8 hours a day but 
limited activity.  May not be out walking on the street."  
In an August 2004 private medical report the veteran "admits 
to not following his diabetic management program."

A September 2004 VA outpatient medical report stated that the 
veteran was not doing a good job controlling his diabetes 
mellitus.  The assessment was noninsulin-dependent diabetes 
mellitus.  The veteran was advised to "start doing his 
activity and walking as he should."

A January 2005 VA outpatient medical report stated that the 
veteran had not been checking his blood glucose.  The 
assessment was diabetes mellitus, type 2, uncontrolled.  The 
examiner stated that the veteran was advised "about diet and 
exercise.  Explained to [the veteran] about food choices for 
a low fat calorie controlled diet and to have 3 consistent 
meals.  Will refer [him] to our dietitian."

A January 2005 private medical report stated that the veteran 
had noninsulin-dependent diabetes mellitus.  The veteran was 
advised to make better choices, "including exercise and 
weight control."  A February 2005 private medical report 
stated that the veteran's "weight and diabetes are out of 
control.  Weight loss was urged."

An April 2005 VA outpatient medical report stated that the 
veteran

has not made many efforts in improving 
lifestyle habits.  Retired and does much 
visiting, eating with no regular 
activity.  Was active and ate lo[w] fat 
after heart attack but has fallen away 
from these habits.  Detailed diet recall 
taken. . . . Reviewed lab results, 
[carbohydrate] food sources, portion 
sizes, rec[ommended] serv[ings] for 1800 
[kilocalorie diet], [changes] in current 
habits.  Reviewed label reading for fat 
and [carbohydrate] content.  Vet[eran] 
hesitant to com[m]it to ch[an]ges.  
Discussed what vet[eran] was willing to 
try - set as goals.

A May 2005 VA outpatient medical report stated that the 
veteran

went to the dietitian and he will be on 
a[n] 1800 calorie diet.  In general he 
has bee[n] eating healthy except for 
yesterday [when] he had bacon, fried 
chicken and french fries.  [He] is very 
sedentary and has not been exercising in 
several months except for last week and 
he was walking more.

The assessment was diabetes mellitus, type 2, uncontrolled.  
The examiner "[a]dvised [the veteran] about diet and 
exercise.  Explained to [him] about food choices for a low 
calorie controlled diet and to have 3 consistent meals.  
Advised [the veteran] to try to walk about 5 minutes per day 
2-3 [times per] week and increase as tolerated."

A July 2005 private medical report stated that the veteran 
had noninsulin-dependent diabetes mellitus.

An August 2005 VA outpatient medical report discussed the 
veteran's diet and exercise habits in a manner that indicated 
improvement from May 2005.  The assessment was diabetes 
mellitus, type 2, uncontrolled.  The examiner stated that the 
veteran was then advised about diet and exercise.  The 
veteran's medication was altered and he was started on 
insulin.

A September 2005 VA outpatient nutrition report stated that 
the veteran had changed several diet habits and was walking 2 
to 3 times per week for 30 minutes per time.  He had stopped 
drinking alcohol, tried to eat fruit 3 times per day, and was 
working on decreased portion sizes.  The examiner stated that 
the veteran had made several changes and took the 
recommendations much more seriously than the examiner 
expected, including meeting all 4 previous treatment goals.  
The examiner stated that the veteran was taking insulin and 
had not experienced hypoglycemic reactions.  The veteran was 
advised on his diet, which included large portions of protein 
at dinner, small portions, and carbohydrate management.  The 
veteran's exercise goal was increased to walking 3 to 5 times 
per week.

A subsequent September 2005 VA outpatient medical report 
listed the veteran's diet and stated that he was walking only 
1 time per week.  The assessment was diabetes mellitus, type 
2, uncontrolled.  The veteran was advised about diet and 
exercise and his insulin dosage was increased.

A November 2005 VA outpatient medical report stated that the 
veteran admitted to variations from his recommended diet.  
The veteran was advised about diet and exercise and his 
insulin dosage was increased.

A January 2006 VA outpatient medical report stated that the 
veteran "admitted having dietary indiscretions."  The 
report stated that the veteran was sedentary.  The assessment 
was diabetes mellitus, type 2, uncontrolled.  The veteran was 
advised "about the importance of a low fat/calor[ie] 
restricted diet and exercise."  The veteran's insulin 
medication was altered.

A March 2006 VA diabetes mellitus examination report stated 
that the veteran's claims file had been reviewed.  The 
veteran stated that he tried to follow a diabetic diet.  
After a review of the veteran's history and a physical 
examination, the impression was insulin-dependent diabetes 
mellitus, type 2.

An April 2006 VA outpatient medical report stated that the 
veteran's insulin medication was increased.  A June 2006 VA 
outpatient medical report stated that the veteran was "on a 
low fat/calorie restricted diet but sometimes he is non 
adherent."  His insulin medication was increased.  A July 
2006 VA heart examination report stated that the veteran's 
diabetes mellitus was poorly controlled and the veteran had 
gained 50 pounds since heart surgery.

A September 2006 VA outpatient medical report stated that the 
veteran admitted to not complying with his insulin 
prescription.  The examiner stated that the veteran was "on 
a low fat/calorie restricted diet but sometimes he is non 
adherent."  His insulin medication was increased and he was 
advised to follow up with his dietitian.

An October 2006 VA outpatient medical report stated that the 
veteran's diabetes mellitus was poorly controlled.  His 
insulin medication was increased.  A second October 2006 VA 
outpatient report dated the same day stated that the veteran 
admitted to eating out and his wife reported that he was 
sedentary.  The examiner reinforced the importance of a low 
fat and calorie restricted diet.

The Schedule provides that assignment of a 20 percent 
evaluation is warranted for diabetes mellitus requiring 
insulin and a restricted diet, or; an oral hypoglycemic agent 
and a restricted diet.  A 40 percent evaluation is warranted 
for diabetes mellitus requiring insulin, a restricted diet, 
and regulation of activities.  A 60 percent evaluation is 
warranted diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  Complications of diabetes mellitus are 
to be evaluated separately unless they are part of the 
criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. 
§ 4.119, Note 1 following Diagnostic Code 7913.

The medical evidence of record shows that the veteran's 
diabetes mellitus was initially manifested by symptoms 
requiring a restricted diet.  The medical evidence of record 
does not show that the veteran's diabetes mellitus required 
insulin at the time that the effective date for 
service-connection was granted in January 2004.  While the 
medical evidence of record shows that the veteran was using 
insulin for a period between September 2001 and January 2002, 
this was a temporary period and occurred 2 years prior to the 
effective date for the grant of service connection.  At the 
time service connection was granted, the veteran's diabetes 
mellitus was diagnosed as noninsulin-dependent, as it had 
been since at least September 2002.  

Thereafter, an August 16, 2005 VA outpatient medical reported 
that the veteran was started on insulin.  The medical 
evidence of record also shows that insulin has been 
consistently prescribed for the veteran's diabetes mellitus 
since that date.  Furthermore, the veteran has been on a 
restricted, diabetic diet since before the grant of service 
connection for diabetes mellitus.  However, the medical 
evidence of record does not show that the veteran's 
activities are regulated as a result of his service-connected 
diabetes mellitus.  The medical evidence of record does not 
show that the veteran has been instructed by a physician to 
regulate or restrict his physical activities due to problems 
controlling his blood sugar.  More specifically, the 
veteran's diabetes mellitus, type II, is not shown to require 
regulation of his activities, defined as avoidance of 
strenuous occupational and recreational activities.  Although 
the medical evidence shows after heart surgery, an episode of 
hypotension and tachycardia, the veteran's weight, his heart 
disorder, lower extremity edema, kidney disease, and 
glumeruloscerosis have resulted in regulation of his 
activities, his activities have not been regulation as a 
result of the veteran's diabetes mellitus, Type II, alone.

Accordingly, the veteran's service-connected diabetes 
mellitus, Type II, does not meet the criteria for a rating in 
excess of 20 percent under the provisions of Diagnostic Code 
7913.  

The Board has considered rating the veteran's service-
connected diabetes mellitus, under all appropriate diagnostic 
codes.  In this respect it is noted that the medical evidence 
of record clearly shows that the veteran's service-connected 
diabetes mellitus has caused or aggravated several other 
medical conditions, to specifically include coronary artery 
disease, peripheral neuropathy, and erectile dysfunction.  
However, separate evaluations have already been assigned for 
all of these disorders and they are not on appeal before the 
Board.  As a result, awarding additional evaluations under 
any of the diagnostic codes corresponding to these disorders 
would constitute prohibited pyramiding.  38 C.F.R. § 4.14 
(2007); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b) (2007).  There is no indication in the 
record that the schedular evaluations are inadequate to 
evaluate the impairment of the veteran's earning capacity due 
to the disability at issue.  The evidence does not show 
marked interference with the veteran's employment prior to 
retirement and the veteran has not required frequent 
hospitalization for his service-connected diabetes mellitus.  
Accordingly, referral for an extraschedular evaluation is not 
warranted for the veteran's service-connected diabetes 
mellitus.

In this case, there is no medical evidence of record that 
would support a rating in excess of 20 percent for diabetes 
mellitus, Type II, at any time subsequent to the grant of 
service connection, January 5, 2004.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for an 
initial evaluation in excess of 20 percent, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria).


ORDER

An initial evaluation in excess of 20 percent for diabetes 
mellitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


